FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This Fourth Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of October 23, 2009, by and between
COMERICA BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC. and COMMODORE
RESOURCES (NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of March 6, 2008, as amended from time to time,
including by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of July 30, 2008, that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of December 31, 2008
and that certain Third Amendment to Amended and Restated Loan and Security
Agreement dated as of June 19, 2009 (collectively, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. The following defined terms in Section 1.1 of the Agreement hereby are
added, amended or restated as follows:

          “Applicable Term Loan Principal Payment Amount” means (i) One Hundred
Sixteen Thousand Sixty Hundred Sixty Seven and 67/100 Dollars ($116,667.67) for
each month from January 2009 through December 2009 and (ii) One Hundred Thirty
Seven Thousand Five Hundred Dollars ($137,500) for each month thereafter.

          “Applicable Unused Fee Percentage” means (i) one quarter of one
percent (0.25%) if the Total Leverage Ratio calculated pursuant to Section
6.7(c) hereof is less than or equal to 1.00 to 1.00 for the most recently ended
measuring period and (ii) one half of one percent (0.50%) if the Total Leverage
Ratio calculated pursuant to Section 6.7(c) hereof is greater than 1.00 to 1.00
for the most recently ended measuring period.

          “EBITDA” means earnings of Borrowers before interest, taxes,
depreciation, amortization and non-cash stock compensation expense.

          “Revolving Line” means a Credit Extension of up to Three Million Nine
Hundred Twenty-Five Thousand Dollars ($3,925,000) inclusive of any amounts
outstanding under the Letter of Credit Sublimit, the ACH Sublimit and the
Foreign Exchange Sublimit; provided however that availability under the
Revolving Line shall be reduced by an amount equal to Ninety One Thousand Six
Hundred Sixty Seven Dollars ($91,667) on the last day of each month commencing
on October 31, 2009 and continuing on the last day of each month thereafter
through the Revolving Maturity Date.

          “Revolving Maturity Date” means April 30, 2011.

          “Term Loan Maturity Date” means April 30, 2011.

     2. Section 2.1(c)(iii) of the Agreement hereby is amended and restated in
its entirety to read as follows:

          “(iii) No later than February 15 of each calendar year during which
the Term Loan is outstanding, commencing with the calendar year 2011, Borrowers
shall pay to Bank an amount equal to seventy five percent (75%) of their Excess
Cash Flow for the immediately preceding calendar year.”

     3. Bank hereby waives Borrowers’ failure to comply with Section 6.7(b) of
the Agreement, as in effect prior to the date of this Amendment, solely for the
measuring period ended September 30, 2009.

     4. Section 6.7 of the Agreement hereby is amended and restated in its
entirety to read as follows:

-1-

--------------------------------------------------------------------------------

     “6.7 Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:

          (a) Debt Service Coverage Ratio. Measured on a monthly basis, a ratio
of EBITDA (measured on an annualized trailing six (6) month basis) minus cash
taxes and non-financed Capitalized Expenditures to the sum of cash interest
expense (measured on an annualized trailing six (6) month basis) plus the
current portion of all Indebtedness of at least 1.25 to 1.00.

          (b) Three Month EBITDA. Measured monthly on a rolling three (3) month
basis, EBITDA of not less than Five Hundred Thousand Dollars ($500,000).

           (c) Six Month EBITDA. Measured monthly on a trailing sixth (6) month
basis, EBITDA of not less than One Million Six Hundred Thousand Dollars
($1,600,000).

          (d) Total Leverage Ratio. Measured on a monthly basis, a ratio of all
Indebtedness to EBITDA (measured on an annualized trailing six (6) month basis)
of not greater than: (i) 2.25 to 1.00 for each monthly measuring period through
the measuring period ending May 31, 2010, (ii) 2.00 to 1.00 for each subsequent
monthly measuring period through the monthly measuring period ending November
30, 2010; and (iii) 1.50 to 1.00 for each monthly measuring period thereafter.”

     5. As of the date of this Amendment, Bank shall be deemed to have made an
Advance to Borrowers in the amount of Two Million Dollars ($2,000,000), which
Advance shall pay down an equal amount of principal outstanding under the Term
Loan.

     6. All references in the Loan Documents to Bank's address at 75 East
Trimble Road, M/C 4770, San Jose, California 95131, Attn: Manager shall mean and
refer to 39200 Six Mile Road, M/C 7578, Livonia, Michigan 48152, Attn: National
Documentation Services.

     7. Exhibit C to the Agreement hereby is replaced with Exhibit C attached
hereto.

     8. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     9. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

     10. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

     11. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

          (a) this Amendment, duly executed by each Borrower;

          (b) a Certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

- 2 -

--------------------------------------------------------------------------------

          (c) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

          (d) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

     12. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

 

- 3 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

LYRIS, INC.    By:  /s/ Luis Rivera    Title:  Chief Executive Officer     
LYRIS TECHNOLOGIES INC.    By:  /s/ Luis Rivera    Title:  Chief Executive
Officer      COMMODORE RESOURCES (NEVADA), INC.    By:  /s/ Luis Rivera   
Title:  Assistant Secretary      COMERICA BANK    By:  /s/ Philip Koblis   
Title:  Senior Vice President 


 

[Signature Page to Fourth Amendment to Amended and Restated Loan and Security
Agreement]

--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

TO: COMERICA BANK   FROM:           LYRIS INC., for itself and on behalf of all
Borrowers


     The undersigned authorized officer of LYRIS, INC., for itself and on behalf
of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenant       Required           Complies     Monthly financial
statements Monthly within 30 days Yes No  10K Within 90 days of fiscal year end
Yes No 10Q Within 45 days of quarter end Yes   No Borrowing Base Cert, A/R & A/P
Agings Monthly within 30 days Yes   No Compliance Cert. Monthly within 30 days
Yes   No A/R Audit Semi-Annual Yes   No IP Report Quarterly within 45 days Yes  
No Total amount of Borrowers' cash and investments Amount:  $________ Yes   No
Total amount of Borrowers' cash and investments  Amount:  $________ Yes   No
maintained with Bank       Financial Covenant         Required   Actual        
Complies     Maximum Total Leverage      Through 5/31/10 2.25:1.00 ____:1.00 
Yes No       6/1/10 – 11/30/10 2.00:1.00          12/1/10 and thereafter
1.50:1.00       Minimum 3-Month EBITDA $500,000 $___________  Yes  No      
Minimum 6-Month EBITDA     $1,600,000 $___________  Yes  No       Minimum Debt
Service Coverage   1.25:1.00 ____:1.00  Yes  No


Comments Regarding Exceptions: See Attached.         BANK USE ONLY    
Sincerely,     Received by:                   AUTHORIZED SIGNER             
  Date:                       SIGNATURE                       Verified:        
  TITLE       AUTHORIZED SIGNER            Date:           DATE              
Compliance Status   Yes     No       


--------------------------------------------------------------------------------